Citation Nr: 1545521	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.
 
2. Entitlement to death and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from July 1965 to July 1969.  He received a Purple Heart medal for injury during an attack while stationed on the USS Liberty. 

The Veteran died on October [redacted], 2012.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.  The Appellant filed a Notice of Disagreement (NOD) in June 2013 and the RO issued a Statement of the Case (SOC) in August 2013.  In August 2013, the Appellant perfected a timely appeal of the claim with the filing of a VA Form 9 (substantive appeal).  In May 2015, the Board remanded this claim for additional development.  The case has now been returned to the Board for appellate review. 

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files associated with the claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2012.  The death certificate lists the cause of death as "sudden death hypertensive cardiovascular disease." 
 
2. At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), and right inguinal hernia, and he was in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities, effective December 15, 2003.

3. Hypertension and heart disease first manifested several years following separation from service, and the probative evidence of record does not show that this condition was caused by or aggravated by the Veteran's medication for service-connected PTSD, or was caused by or aggravated by any incident of service, and was not manifested to a compensable degree within one year following the Veteran's separation from service.
 
4. The evidence does not establish that a service-connected disability, caused or contributed substantially or materially to the Veteran's death, or that the cause of death is otherwise related to service.

5. The Veteran was not evaluated as totally disabled due to a service-connected disability for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2. The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a November 2012 letter issued prior to the decision on appeal, the Appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the Appellant and what information and evidence will be obtained by VA.  The letter also listed the conditions for which the Veteran was service connected at the time of his death and explained that the Appellant could submit evidence showing that the Veteran's previously service-connected disabilities had caused or contributed to his death.  The letter additionally notified the appellant that she could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service connected during the Veteran's lifetime had caused or contributed to his death.

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Correspondence from the RO dated November 2012 provided the Appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letter also provided the Appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Appellant in the development of the claim.  This duty includes assisting the Appellant in the procurement of pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, post-service VA treatment records, and death certificate have been obtained.  The claims file does not present evidence that the Veteran received disability benefits from the Social Security Administration (SSA).  Therefore, the Board does not need to make an attempt to obtain these records.  

Lastly, as noted above, in May 2015 the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet.  App. 268 (1998); D'Aries v. Peake, 22 Vet.  App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the May 2015 remand, a VA medical opinion was acquired.  See July 2015 VA medical opinion.  Also, the AOJ underwent successful efforts to associate records identified by the remand decision which were not located with the Veteran's claims file.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Appellant's claim.  Therefore, no further assistance to the Appellant with the development of evidence is required.

II. Entitlement to Service Connection for the Cause of the Veteran's Death

The Appellant contends that the Veteran's service-connected disabilities substantially or materially contributed to his death.  Specifically, she alleges that the Veteran's service-connected PTSD medications may have contributed to his hypertensive cardiovascular disease, which led to his death.  During the Veteran's lifetime, service connection was awarded for PTSD and right inguinal hernia.  The Veteran died on October [redacted], 2012, more than 43 years after his military service.  The death certificate lists the cause of death as hypertensive cardiovascular disease.

Applicable Laws

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was 
 either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

 (a) General. The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 
 (b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 
 (c) Contributory cause of death. (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 
 (2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 
 (3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 
 (4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

 Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  If a chronic disorder, such as cardiovascular disease or hypertension, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



Facts

No complaint, diagnosis, or treatment for any cardiovascular disability or hypertension is shown in the service treatment records or within a year after the Veteran's separation from service.  See July 1969 Report of Medical Examination.

The first post-service medical evidence of a cardiovascular disability is an April 2002 VA medical report showing that the Veteran had a history of hypertension but that it was currently stable and being medicated.  See April 2002 VA physician note.  VA and private medical records dated from April 2002 to October 2012 show that the Veteran received intermittent treatment for PTSD beginning in 2001 and that he also had a history of hypertension and smoking, but did not "have a history of heart disease."  See January 2010 Presurgical History and Physical ("denies history of a heart attack or any heart problems.") 

In July 2015, a VA examiner reviewed the Veteran's entire claims file.  See July 2015 VA examination report.  The examiner noted that the Veteran had established prior ratings for PTSD and right inguinal hernia at the time of his death.  Id.  On a review of the record, the examiner also noted a diagnosis and treatment for hypertension, with eventual death on October [redacted], 2012 due to hypertensive cardiovascular disease.  Id.  In furtherance of his rationale, the examiner identified twenty-seven pertinent medical chart excerpts, dated between April 2002 and October 2011.  These excerpts reflect the Veteran's history of PTSD and its stable treatment with medicinal therapy.  See July 2002 Primary Care note ("active meds - diltiazem...depakote...PTSD stable"); see also September 2006 Mental Health Note ("resume Depakote...and trazadone").  In addition, these medical record excerpts reflect the Veteran's history of cardiovascular risk factors including smoking, diet, physical inactivity, and obesity.  See April 2003 Primary Care note ("mild hyperlipidemia and obesity"); see also March 2007 Primary Care note ("hypertension admit poor compliance in taking meds...diet, exercise").  The examiner concluded that it was less likely than not that the hypertensive cardiovascular disease was incurred in or due to military service because "there is no evidence of record that suggest the Veteran's military service contributed to the development of hypertension and/or cardiovascular disease."  Id.  The examiner noted that hypertension first presented "several years after military discharge" and was being treated pharmacologically.  Id.  The examiner further opined that hypertension is "an established risk factor" for cardiovascular disease, among other such factors as "age, gender, family history, hyperlipidemia...smoking, diet, physical inactivity and obesity."  Id.  

The examiner also concluded that it was "less likely than not" that the Veteran's service-connected PTSD medications caused or aggravated his hypertensive cardiovascular disease because "he had been on psychotropic meds (Depakote, Remeron) and meds for sleep (trazadone or prazosin) for many years with good outcome."  Id.  The examiner noted that the weight of the medical evidence is against the Veteran developing cardiovascular side effects from these medications since there is no indication that such side effects occurred at any point during his therapeutic history.  Id.  In the alternative, the examiner noted the "established risk factors for hypertensive cardiovascular disease" that were identified by the medical evidence of record.  Regarding the Veteran's other service-connected disability, the examiner concluded that it is less likely than not that the right inguinal hernia caused or contributed to his death because "there is no evidence of recurrence or complication."  Id.  The examiner summarized his report by stating that there "was likely no impact of his stable PTSD on hypertensive cardiovascular disease or his death" because the service-connected disability was "stable for many years and related symptoms were controlled with medications."  Id.

Analysis

The Board finds that the July 2015 VA examiner conducted a thorough and detailed review of the Veteran's file and provided adequate rationale for the opinions that the Veteran's hypertensive cardiovascular disease was not related to service and that his service-connected disabilities had not been the immediate or underlying cause of death or contributed substantially or materially to the Veteran's cause of death.  Specifically, the July 2015 examiner found that there was no evidence of any service-related disability or treatment of any cardiovascular disease, including hypertension.  The examiner also demonstrated that the Veteran's PTSD medicinal history was shown to be constant and continuous throughout the decade since initial diagnosis, without any identification of cardio-related side effects.  Moreover, the examiner identified the Veteran's history of hypertensive vascular disorder risk factors, including his documented smoking habit, poor diet, obesity, and hyperlipidemia (high cholesterol).  For these reasons, the July 2015 opinion by the VA examiner is afforded great probative value.

The Board also notes the contentions raised by the Appellant with regard to the Veteran's cause of death.  See August 2013 VA Form 9.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether a mental condition and medications used to treat the mental condition caused or contributed to death, generally falls outside the realm of common knowledge of a layperson.  In this regard, while the Appellant can competently report the onset and continuity of the Veteran's medication history, an actual etiology of the side effects of such medicinal therapy requires objective testing, and hypertensive vascular disease can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Moreover, to the extent that the Appellant believes that the Veteran's hypertensive vascular disease was due to his period of service, or that his service-connected disabilities contributed to the cause of his death, as a layperson, she is not shown to possess any specialized training in the medical field.  Such questions require medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999). Thus, the Board finds the July 2015 VA medical opinion of record to be of greater probative value than the Appellant's lay contentions.  As noted above, the most probative medical opinion is against a finding that the Veteran's hypertensive cardiovascular disease is related to service, or that his service-connected disabilities had been the immediate or underlying cause of death or contributed substantially or materially to the Veteran's cause of death.

Moreover, in this case, hypertension, or any other cardiovascular condition, was not shown during service or for many years thereafter, which is evidence against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the July 2015 VA examiner conducted a thorough and detailed review of the Veteran's file and provided adequate rationale for the opinions that there was no relationship between the Veteran's death and his period of service, or that his service-connected disabilities had been the immediate or underlying cause of death or contributed substantially or materially to the Veteran's cause of death. 

In summary, hypertension and heart disease manifested many years following separation from service, and there is no probative evidence suggesting a medical relationship, or nexus, between hypertensive cardiovascular disease and the Veteran's period of service, or between the Veteran's service-connected disabilities. Thus, the preponderance of the evidence indicates that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990).

III.  DIC under 38 U.S.C.A. § 1318

The Veteran's spouse is seeking entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

Applicable Laws

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. 
 § 1318 when it is shown that the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b) ; 38 C.F.R. § 3.22 (a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c) .

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively. Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77   (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

Facts & Analysis

In the instant case, the Veteran was released from active duty in July 1969.  At the time of the Veteran's death, he was in receipt of a non-compensable rating for right inguinal hernia, a 70 percent rating for PTSD, effective from December 15, 2003, and a TDIU, effective December 15, 2003.  At the time of his death, the Veteran had been in receipt of a TDIU for approximately eight years and nine months.  There is no evidence to suggest that the Veteran was a prisoner of war. Accordingly, the Veteran was not rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not been shown to be a former prisoner of war. 38 C.F.R. § 3.22(a).  Thus, the statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the Appellant, has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  In this regard, the Board notes that no formal or informal claim for a TDIU had been made at any point prior to 2003.  Additionally, the Board acknowledged that the Veteran did not claim CUE with any prior VA decision. 

Although the Board is very sympathetic to the Appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104  (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). As the preponderance of the evidence is against the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


